Mr. Justice Santana Becerra,
with whom Mr. Justice Hernández Matos concurs, concurring with the result.
San Juan, Puerto Rico, May 16, 1968
This case is decided on the basis of the 7th error assigned which reads: “The trial court erred in giving full credit to the version of the facts narrated by the prosecutrix, although they were improbable, incredible and tinged with prejudice and passion.”
An examination of the transcript of the testimony of the prosecutrix, the only witness of the events, in her direct examination as well as in the entire cross-examination, and in the judge’s interrogatory, convinces me that said testimony is not inherently unreal and incredible.
Under the subhuman and promiscuous conditions in which an unfortunate portion of our society lives the matrimonial sexual intercourse in rooms where children and other members of the family sleep is not an unreal fact. The undisputed evidence shows that appellant performed the act under the influence of intoxicating beverages, and that the prosecutrix’s stepmother was also under the influence of said beverages in an adjoining room. Despite the pressure on cross-examination to which this seventeen-year-old girl was submitted, all the time she firmly maintained her testimony that appellant had performed coitus with her. The presiding judge, who always showed a completely liberal attitude towards the defendant, gave credit to said testimony and found him guilty.
Once more we interfere with this primary function of the trial judge to give credit and to weigh the facts. Consistent with my position in my dissenting opinions in the cases of People v. Bermúdez Pérez, 94 P.R.R. 345 and People v. Soto Zaragoza, 94 P.R.R. 332, decided on April 24, 1967, *74and for the same reasons set forth therein which I believe are proper, I reject once more the intervention of the court of second instance in this basic function of the trier of the facts.
This case, however, presents a legal problem of much greater significance on the filial relation which is not resolved by substituting the test of credibility of the trial court. This problem is set forth in the first six errors which are not considered.
At the close of the evidence for the prosecution, all that the record contained was the prosecutrix’s testimony stating that defendant was her father and her birth certificate. The defense requested the peremptory acquittal on the ground that the filiation had not been established. Referring to the prosecutrix’s birth certificate the court believed, in denying the request, that the filiation arose from said certificate. It was an error, and the Solicitor General involuntarily commits that same error when, in his brief, he states that the birth certificate proves the paternity.
The birth certificate in the record shows that the prose-cutrix was born on November 23, 1948. There appears that her parents are Arcadio Berdecía, the defendant, and Carmen María Negron. However, from the certificate itself it appears that the person who registered the girl and made the declaration was the mother, Carmen María Negron. This certificate contains the mother’s acknowledgment but not the father’s acknowledgment.
In support of a motion to dismiss filed by the defense after the evidence for the People was presented, defendant brought to the record the marriage certificate of the mother, Carmen María Negron, to another person. Prom said certificate it appears that the wedding took place on May 31, 1940. For the sole purpose of said motion to dismiss, the defendant took the witness stand and testified that Carmen M. Negrón and her lawful husband lived together. The defend*75ant did not present oral evidence on the merits of the case.
As evidence for rebuttal the prosecuting attorney called Carmen M. Negron to testify and from her testimony the following appears: (R. pp. 92-98)
“Prosecuting Attorney:
Your name, madam?
Witness:
Carmen María Negron.
Do you know Rosa María Berdecía Negrón?
Yes, sir, I know her.
What is her relation with you ?
Daughter.
Your daughter ?
Yes, sir.
Who is her father ?
Mr. Corchado Juarbe:
We object, Judge.
Judge:
Do not answer. Ground.”
“Prosecuting Attorney:
Who is the father of that girl ?
Witness:
Arcadio Berdecía.
Mr. Corchado Juarbe:
Objection to any testimony in relation to the girl’s father.
Judge:
Said objection shall be thus entered in the record. Proceed, my colleague.
Prosecuting Attorney:
Madam, when did you and defendant conceive that girl?
Witness:
In 1947.
That is, you cohabited with him?
(No answer.)
Did you cohabit with the defendant?
' No, I lived in my house; he was the' chauffeur of my house, of a truck owned by my father; we had sexual -inter*76course. Then, I became pregnant of the girl; then he and I were involved in an adultery case, and I . . . against both, we were accused by Francisco Muñoz, who was married to me, and who then filed a complaint of adultery; then defendant was convicted ... he was acquitted and I was convicted. Then, but, you had those relations ... .?
He acknowledged her, he acknowledged her voluntarily. Her name is Berdecia.
Mr. Corchado Juarbe:
We object to all that. The best evidence is in the record. That evidence need not even be presented.
Prosecuting Attorney:
Who brought up that girl ?
Witness:
They did. They took her when she was very small. Since she was eight months old he took her to his mother's house. Of whose mother?
Of his mother.
Did she ever live with defendant ?
Yes, sir, she lived some time with him.
Until when did she live with defendant?
Until she became pregnant.
Until she became pregnant ?
Yes, sir.
Where was she living when she became pregnant ?
Mr. Corchado Juarbe:
We object to all that.
Prosecuting Attorney:
Where was she living when she became pregnant?
With the defendant.”
Section 275 of the Penal Code provides that persons being within the degrees of consanguinity within which marriages are declared by law to be void, who intermarry with each other, or who commit fornication or adultery wdth each other, are punishable by imprisonment in the penitentiary not exceeding ten years. The evidence shows beyond any doubt that at the time of the conception and birth of *77the prosecutrix her mother was legally married to another person.
Pursuant to § 113 of the Civil Code, against the status of the prosecutrix declared by said section as born within her mother’s marriage, no other proof shall be admitted than the physical impossibility of the husband to use his wife within the first one hundred and twenty days of the three hundred days that have preceded the birth of the child. Section 116 provides that legitimacy can only be disputed by the husband or his legitimate heirs.
Section 101 of the Law of Evidence establishes as a conclusive presumption that, “The issue of a wife cohabiting or residing with her husband is indisputably presumed to be legitimate.”
Notwithstanding the provisions of law above-copied, in Agosto v. Javierre, 77 P.R.R. 444 (1954), the majority opinion of this Court recognized to a son born of a married mother the right to bring an action of filiation in the light of the provisions of Act No. 229 of 1942, in order that he could seek his true father. The cause of action was recognized solely to the son, and not to the State or to third parties. Even so, it was indicated therein that in cases such as that one, a criminal action of abandonment or for support should not be prosecuted, unless claimant’s true filiation is established in a proper civil proceeding.
Prior to Javierre, in People v. Santiago, 70 P.R.R. 798 (1950), which deals with a criminal action for abandonment of minors, this Court refused to uphold the conviction of defendant accused of abandonment because the mother of the claimant minor was legally married to another man. We decided that the People lacked a cause of action to challenge the presumption of legitimacy within that criminal proceeding.
Subsequently, in Pérez v. Superior Court, 81 P.R.R. 805 (1960), we confronted the situation, already with a view *78to the constitutional provision which prohibits discrimination by reason of birth and we upheld that § 116 of the Civil Code was not rendered void ipso jure by the constitutional provision which contains such prohibition. We reaffirmed the doctrine in People v. Santiago insofar as said case may have been affected by the subsequent case of Javierre.
In People v. González, 26 P.R.R. 379 (1918), we held that having carnal intercourse with a daughter, although the latter may not be acknowledged, supported the conviction of incest, against the allegation that the paternity of said daughter could not be judicially investigated. Said case dealt with an unacknowledged natural daughter, and, therefore, it does not present the problem involved herein of a child born within the mother’s wedlock with the resulting conclusive presumptions and enactments of law as to its civil status. Although the girl be born out of wedlock, we said therein that the court should watch the proof with care and that no man ought to be convicted unless the statements of the alleged mother are well corroborated.
Irrespective of whether or not, in the light of the cases cited, it is possible to establish a filiation in this criminal proceeding under the circumstances' of its facts, there was no legally competent and sufficient evidence in criminal law to establish the incestuous relation except for the coitus itself. The prosecuting attorney did not even prove that Carmen María Negron was not cohabiting with her lawful husband at the time of the conception of the prosecutrix or that the former was unable to perform sexual intercourse with his wife during said crucial period. On the contrary, the mother’s testimony reasonably shows that she was cohabiting with her husband when she had the alleged illicit relations with appellant.
Under said circumstances, the mother herself could not establish with certainty whether she became ■ pregnant of the prosecutrix' as a result of a sexual intercourse with *79appellant or as a result of her intercourse with her husband. The presumption of § 101 of the Law of Evidence which governs every civil or criminal proceeding, was not challenged.
Since there is no competent evidence at law of the filiation between appellant and the prosecutrix in the degree required for a criminal conviction, irrespective of whether or not, according to Javierre, the State has the cause of action recognized therein to the son to challenge his legitimacy, I understand that the judgment should be reversed and the appellant acquitted, but not by reason of substituting the function of credibility exercised by the trial court as to the sexual act itself.